          Case 1:21-cv-03297-NRB Document 3 Filed 04/22/21 Page 1 of 2




                                                                               Benjamin Charkow
                                                                               Tel: 646.346.8064
                                                                               Fax: 212.223.1942
                                                                               charkowB@ballardspahr.com




April 22, 2021


Via E-mail (BuchwaldNYSDChambers@nysd.uscourts.gov)

The Honorable Naomi Rice Buchwald
District Judge
The United States District Court
Southern District of New York
U.S. Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:      No. 21-cv-3297-NRB, Steven Madden, Ltd. vs. Sitiowebnetcy.com, et al. (and No.
         21-mc-398-PKC)

Dear Judge Buchwald:

We represent the Plaintiff, Steven Madden, Ltd. in this matter. You will recall you ordered a
Temporary Restraining Order (“TRO”) in this matter. In connection with the TRO, the
Court on April 13, 2021 granted our motion to temporarily permit filings in the case under
seal. In that regard, this case was ordered to be maintained under seal for the earlier of seven
days or further order by the Court (see attached Order).

Though this seven-day period has lapsed, the case remains under seal. I am writing to
request that this case be unsealed and available for public review and electronic court filing.

Thank you.

Very truly yours,                        Application granted. The Clerk is
                                         respectfully directed to unseal the
                                         case.
Benjamin Charkow

BC
Attachment

                                         Dated:         New York, N.Y.
                                                        April 22, 2021


DMEAST #44433819 v1
Case 1:21-mc-00398-PKC
     Case 1:21-cv-03297-NRB
                         Document
                             Document
                                  3 *SEALED*
                                       3 Filed 04/22/21
                                                Filed 04/14/21
                                                          Page 2Page
                                                                 of 2 1 of 1




         The Clerk is directed to restrict access to this order to the selected party viewing level.
